Case 1:21-cv-00111-KJM Document 17 Filed 03/22/21 Page 1 of 2       PageID #: 74




CHRISTOPHER A. DIAS            6265-0
810 Richards Street, Suite 839
Honolulu, Hawaii 96813
Telephone: (808) 524-4600
Email: chris@chrisdiaslaw.com

Attorney for Plaintiff
MARCELO BRANZUEL

                 IN THE UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII

MARCELO BRANZUEL,               )          CIVIL NO. 1:21-cv-00111 KJM
                                )
         Plaintiff,             )          PLAINTIFF’S MOTION TO
                                )          REMAND; MEMORANDUM OF
    vs.                         )          POINTS AND AUTHORITIES IN
                                )          SUPPORT OF MOTION TO
WENCONG JIAN, an individual;    )          REMAND; CERTIFICATE OF
UBER TECHNOLOGIES, INC.;        )          SERVICE
JOHN DOES 1-10; JANE DOES 1-10; )
DOE CORPORATIONS 1-10; DOE )
PARTNERSHIPS 1-10; and DOE      )
GOVERNMENTAL ENTITIES 1-10, )
                                )
         Defendants.            )
                                )

                     PLAINTIFF’S MOTION TO REMAND

      Comes now Plaintiff Marcelo Branzuel, by and through his undersigned

counsel, and hereby moves this Honorable Court for an order remanding this

proceeding to First Circuit Court, State of Hawaii.

      This Motion is made pursuant to Rule 7 of the Federal Rules of Civil
Case 1:21-cv-00111-KJM Document 17 Filed 03/22/21 Page 2 of 2       PageID #: 75




Procedure, and is based on 28 U.S.C. § 1441(b)(2) and 1447(c), the attached

Memorandum of Points and Authorities in Support of Motion to Remand, and the

records and files of this case.

      DATED: Honolulu, Hawaii, March 22, 2021.



                                     /s/ Christopher A. Dias
                                     CHRISTOPHER A. DIAS
                                     Attorney for Plaintiff




                                        2
